EXHIBIT “8”
 

May 21. 2019

Dear Distributor and Retail Partners,

NST GLOBAL. LLC dba SB TACTICAL (SB Tactical”) owns the United States Patent
No. 8.869.444 for oe rm-gripping we Ties ing attachment fora handgun”. This patent has
been licensed to ME TECHNOLOGY. ‘ dba CAA USA (CAA USA’) located | in Por mane
Beach Florida, for the purpose of ‘naniafactirine and distribution of handgun conversion kit
(RONL, MICRO RONI and MCK stabilizer conversion kits).

  

We would like to inform you that CAA USA is the only manufacturer authorized to
produce handgun conversion kits with SB Tactical’s stabi lizing brace technology. We
respectfully request that any purported. counterfeit and/or unauthorized use of stabilizer braces in
handgun conversion kits manufactured, sold, or marketed by other companies be reported to SB
Vachical promptly. . Please notify us if any Roni Stabilizers coming from companies like YRS
Inc. CAA Industries (Israel) and Jay Technology as they are unauthorized sellers of the product.

op
LF Elrrnnt PUT

Alessandro Bosco
CEO

 
